          Case 2:16-cr-00294-JCM-VCF Document 263 Filed 11/13/20 Page 1 of 3




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     RICHARD ANTHONY LOPEZ
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6551 / Fax: 702.388.6418
5    tony.lopez@usdoj.gov
     Attorneys for the United States
6
                                 UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,                          Case No. 2:16-cr-294-JCM-VCF

9                   Plaintiff,                          Stipulation to Extend Deadlines
                                                        Regarding Defendant Goldsby and
10         v.                                           Tualau’s Motions (Second Request)
                                                        [ECF 258, 259]
11   JASON GOLDSBY and

12   KAILI TUALAU,

13                 Defendants.

14

15          It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United

16   States Attorney, through Richard Anthony Lopez, Assistant United States Attorney, Joshua

17   Tomsheck, Esq., counsel for Defendant Jason Goldsby, and Richard E. Tanasi, Esq.,

18   counsel for Defendant Kaili Tualau, that (1) the Government’s deadline to respond to

19   Defendants’ motions filed at ECF 258 and ECF 259, currently set for November 13, 2020,

20   respectively, be extended to November 16, 2020; and (2) Defendants’ deadline to file any

21   reply be extended to November 23, 2020.

22          This stipulation is entered into for the following reasons:

23

24
           Case 2:16-cr-00294-JCM-VCF Document 263 Filed 11/13/20 Page 2 of 3




1           1.      On October 13, 2020, Defendant Goldsby filed a motion to suppress (at ECF

2    258). Under Local Criminal Rule 12-1(a)(2), the Government’s response to this motion was

3    originally due on or before October 27, 2020.

4           2.      On October 14, 2020, Defendant Tualau filed a motion to release grand jury

5    testimony (at ECF 259). Under Local Criminal Rule 12-1(a)(2), the Government’s response

6    to this motion was originally due on or before October 28, 2020.

7           3.      On October 26, 2020, the parties submitted a stipulation, which the Court

8    granted, extending the deadline to respond to both motions to November 13, 2020.

9           4.      The parties request a further, short extension of the briefing schedule so that

10   the Government has adequate time to respond to the motions filed by Defendants Goldsby

11   and Tualau.

12          5.      This is the second request for an extension of time regarding the briefing

13   schedule on these motions.

14          6.      Because trial is scheduled for February 8, 2021, the granting of this stipulation

15   will not affect the trial date.

16          7.      Denial of this request for an extension could result in a miscarriage of justice.

17          DATED this 13th day of November, 2020.

18                                               Respectfully submitted,

19                                                NICHOLAS A. TRUTANICH
                                                  United States Attorney
20
      /s/ Joshua Tomsheck, Esq.                   /s/ Richard Anthony Lopez
21    JOSHUA TOMSHECK, ESQ.                       RICHARD ANTHONY LOPEZ
      Counsel for Defendant GOLDSBY               Assistant United States Attorney
22
      /s/ Richard E. Tanasi, Esq.
23    RICHARD E. TANASI, ESQ.
      Counsel for Defendant TUALAU
24


                                                     2
          Case 2:16-cr-00294-JCM-VCF Document 263 Filed 11/13/20 Page 3 of 3




1                    UNITED STATES DISTRICT COURT
2                         DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                       Case No. 2:16-cr-294-JCM-VCF

4                 Plaintiff,

5          v.

6    JASON GOLDSBY and

7    KAILI TUALAU,

8                 Defendants.

9

10                 [Proposed] Order Granting Stipulation to Extend Deadlines

11                    Regarding Defendant Goldsby and Tualau’s Motions

12         Based on the pending stipulation of the parties, and good cause appearing, the

13   stipulation is hereby GRANTED.

14         IT IS HEREBY ORDERED that the deadline for the Government’s response to

15   Defendant Goldsby and Defendant Tualau’s motions filed at ECF 258 and 259 be extended

16   to November 16, 2020; and

17         IT IS FURTHER ORDERED that the deadline for any reply by Defendant Goldsby

18   or Defendant Tualau be extended to November 23, 2020.

19         DATED this 13th day of November, 2020.

20

21
                                           HONORABLE CAM FERENBACH
22                                       UNITED STATES MAGISTRATEJUDGE

23

24


                                                 3
